     Case: 1:18-cv-04244 Document #: 26 Filed: 12/20/18 Page 1 of 1 PageID #:148

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

National Immigrant Justice Center
                                                       Plaintiff,
v.                                                                      Case No.:
                                                                        1:18−cv−04244
                                                                        Honorable Robert
                                                                        M. Dow Jr.
United States Department of Homeland Security, et
al.
                                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 20, 2018:


       MINUTE entry before the Honorable Robert M. Dow, Jr: Status hearing held on
12/20/2018 and continued to 2/14/2019 at 9:00 a.m. Joint status Report due by 2/12/2019.
Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
